

116 HR 6198 IH: Emergency Paid Leave Act of 2020
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6198IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Mrs. Murphy of Florida (for herself, Mr. Cunningham, Ms. Kendra S. Horn of Oklahoma, and Ms. Torres Small of New Mexico) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide emergency paid leave benefits to certain individuals affected by COVID-19, and for other purposes.1.Short titleThis Act may be cited as the Emergency Paid Leave Act of 2020.2.Emergency paid leave benefitsThe Social Security Act is amended by inserting after title V the following:VIEmergency Paid Leave Benefits601.DefinitionsIn this title, the following definitions apply:(1)Emergency leave day(A)In generalThe term emergency leave day means, with respect to an individual, a calendar day in which the individual is not able to engage in employment due to any of the following reasons:(i)The individual has a current diagnosis of COVID-19.(ii)The individual is under quarantine (including self-imposed quarantine), at the instruction of a health care provider, employer, or a local, State, or Federal official, in order to prevent the spread of COVID-19.(iii)The individual is engaged in caregiving for an individual who has a current diagnosis of COVID-19 or is under quarantine as described in clause (ii).(iv)The individual is engaged in caregiving, because of the COVID-19-related closing of a school or other care facility or care program, for a child or other individual unable to provide self-care.(B)LimitationNo calendar day may be treated as an emergency leave day with respect to an individual if the individual—(i)received any form of compensation from an employer (other than State or private paid leave), including wages or any form of accrued paid leave, for such day; or(ii)was eligible for unemployment compensation for the week in which such day occurs.(2)CommissionerThe term Commissioner means the Commissioner of Social Security.(3)Eligible individualThe term eligible individual means an individual who had wages or self-employment income during the 30-day period ending on the first emergency leave day with respect to such individual.(4)Self-employment incomeThe term self-employment income has the meaning given the term in section 1402(b) of the Internal Revenue Code of 1986 for purposes of the taxes imposed by section 1401(b) of such Code.(5)StateThe term State means any State of the United States or the District of Columbia or any territory or possession of the United States.(6)State or private paid leaveThe term State or private paid leave means a benefit which provides full or partial wage replacement to employees on the basis of specifically defined qualifying events described in section 102 of the Family and Medical Leave Act of 1993 or defined by a written employer policy or State law and which ends either when the qualifying event is no longer applicable or a set period of benefits is exhausted.(7)Unemployment compensationThe term unemployment compensation means—(A)regular compensation, extended compensation, and additional compensation (as such terms are defined by section 205 of the Federal-State Extended Unemployment Compensation Act (26 U.S.C. 3304 note)); and(B)assistance under section 410 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5177).(8)WagesThe term wages has the meaning given such term in section 3121(a) of the Internal Revenue Code of 1986 for purposes of the taxes imposed by sections 3101(b) and 3111(b) of such Code.602.Emergency paid leave benefits(a)In generalThe Commissioner shall pay an emergency paid leave benefit, to be paid electronically or, if necessary, by mail, to each eligible individual for each 30-day period beginning and ending in the benefit period (not to exceed 3) for which the eligible individual has filed an application containing such certifications as required under subsection (e).(b)Benefit amount(1)In generalSubject to paragraph (2), the amount of the emergency paid leave benefit to which an individual is entitled under subsection (a) for a 30-day period shall be an amount (not to exceed $4,000) equal to 2/3 of the individual’s average monthly earnings.(2)Reduction based on receipt of State or private paid leaveThe amount of an emergency paid leave benefit to which an individual is entitled under subsection (a) for a 30-day period shall be reduced by $1 for each dollar of State or private paid leave received by the individual for such period.(3)Average monthly earningsFor purposes of this subsection, an individual’s average monthly earnings shall be equal to the quotient obtained by dividing—(A)the total of the wages and self-employment income received by the individual during the most recent calendar year preceding an application for an emergency paid leave benefit under this section for which data is available to the Commissioner; by(B)12.(c)Benefit periodFor purposes of this section, the benefit period begins on January 19, 2020, and ends on the date that is 1 year after the date of enactment of this title.(d)Retroactive benefitsAn application for benefits for any month beginning and ending in the benefit period may be filed at any time prior to the date that is 180 days after the end of such benefit period.(e)Application(1)In generalAn application for an emergency paid leave benefit under this section for a 30-day period shall include—(A)an attestation by the individual—(i)that he or she is an eligible individual;(ii)that at least 14 emergency leave days with respect to the individual occurred, or are expected to occur, during such period; and(iii)that the individual has informed his or her employer of the individual’s need to take emergency leave, if the individual has an employer.(2)AvailabilityThe Commissioner shall accept applications online, by telephone, and by mail.(3)Authentication of identityThe Commissioner is authorized to take such steps as are necessary to authenticate the identity of applicants.(4)Penalties for fraudAny fraud or misrepresentation relating to an application for benefits under this title shall be treated as a violation of section 208.(f)Ineligibility based on fraud and criminal activity(1)Ineligibility following certain convictionsAn individual who has been convicted of a violation under section 208 or who has been found to have used false statements to secure benefits under this section shall be ineligible for benefits under this section.(2)Ineligibility of prisonersAn individual shall be ineligible for a benefit under this section for any 30-day period with respect to which the individual is an individual described in clause (i), (ii), or (iii) of section 202(x)(1)(A).(g)Review of eligibility and benefit payment determinations(1)Burden of proofAn application for benefits under this section shall be presumed to be true and accurate, unless the Commissioner demonstrates by a preponderance of the evidence that information contained in the application is false.(2)Review(A)In generalAn individual may request review of an adverse determination with respect to such application or of a benefit payment determination and shall have the same appeals rights as provided under title II.(B)Final determinationsAll final determinations of the Commissioner under this subsection shall be reviewable according to the procedures set out in section 205.(3)Program integrityThe Commissioner shall have the authority to conduct random sample audits of benefits provided under this title to ensure compliance with the eligibility requirements for such benefits. (h)Protection of existing benefit rights(1)In generalThis title does not preempt or supercede any provision of State or local law that authorizes a State or local municipality to provide paid leave benefits similar to the benefits provided under this title.(2)Greater benefits allowedNothing in this title shall be construed to diminish the obligation of an employer to comply with any contract, collective bargaining agreement, or any employment benefit program or plan that provides greater paid leave or other leave rights to employees than the rights established under this title.(i)Reimbursement grants to StatesNot later than July 1, 2021, the Secretary of the Treasury, in consultation with the Commissioner of Social Security, shall make a grant to each State in an amount equal to the total amount, for all 30-day periods beginning and ending in the benefit period, by which benefits under this title were reduced under subsection (b)(2) as a result of State and private paid leave paid by such State or under the law of such State.(j)Applicability of certain title II provisionsThe provisions of sections 204, 205, 206, and 208 shall apply to benefit payments made under this section in the same way that such provisions apply to benefit payments made under title II.(k)No effect on eligibility for SSIAny benefit paid to an individual under this title shall not be regarded as income or resources for any month, for purposes of determining the eligibility of the recipient (or the recipient's spouse or family) for benefits or assistance, or the amount or extent of benefits or assistance, under the Supplemental Security Income program.603.Funding and expedited implementation authority(a)FundingThere are appropriated such sums as necessary to the Commissioner of Social Security to administer and pay benefits under the program established under this title, and to the Secretary of the Treasury for reimbursement grants under section 602(i).(b)Expedited implementation authorityIn order to expedite the implementation of the emergency paid leave program under this title, the Commissioner is authorized to waive existing Federal requirements regarding paperwork reduction, system of records notices, contracting and acquisitions, and hiring.(c)Protection of existing employee rightsThis title does not preempt or supersede existing collective bargaining agreements.604.Protection of Social Security trust fundsNo funds from the Federal Old-Age and Survivors Insurance Trust Fund or the Federal Disability Insurance Trust Fund, or appropriated to the Social Security Administration for the administration of titles II or XVI, may be used for any purpose under this title.605.Taxation of emergency leave benefitsNo amount received by an individual under this title shall be included in gross income for purposes of the Internal Revenue Code of 1986..